Citation Nr: 0033181	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-51 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The veteran had active military service from July 1963 to 
July 1970 and from January 1973 to August 1986.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in November 1995.  

The Board notes that while the veteran submitted an a notice 
of disagreement (NOD) with regard to issues of service 
connection for problems related to exposure to asbestos and 
radiation (in November 1995), and a NOD with regard to the 
issue of service connection for depressive neurosis (in 
August 1996), he appears to have withdrawn all three of these 
claims on his November 1996 VA Form 9.  

Additionally, the Board notes that, in his August 1996 
statement, the veteran indicated that he wanted to reopen a 
claim for service connection for bilateral knee condition, 
which had been denied by the RO in October 1994.  According 
to the May 2000 RO decision, it appears that the veteran's 
claim was reopened by the RO and then denied.  

As the veteran is not shown to have submitted an NOD with 
regard to this most recent denial, the Board is not sure that 
the veteran wishes to appeal that decision.  The issue is 
referred to the RO for action deemed appropriate, to include 
making certain that the veteran has been informed of the May 
2000 decision.  



REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The veteran's representative asserts that he exhibited the 
prodromal symptoms of chronic hypertension in 1985 while in 
service.  The medical records dated in September 1997 
indicate that the veteran is currently diagnosed with 
hypertension. However, the veteran has not been afforded a 
cardiovascular examination by a VA physician charged with the 
duty of providing a medical opinion as to the likely etiology 
of the claimed hypertension.  

On remand, the veteran should be given a new VA examination 
to determine whether he is suffering from current disability 
manifested by hypertension due to disease or injury that was 
incurred in or aggravated by service.  

Prior to having the veteran undergo VA examination, however, 
the RO should obtain and associate with the claims folder all 
pertinent outstanding medical records.  In this regard, the 
Board observes that the claims file contains no records of 
treatment for cardiovascular problems since the September 
1997 examination.  As records of ongoing treatment may 
contain diagnostic studies or clinical findings that may be 
relevant to the disposition of this claim, any such records 
should be obtained and added to the claims file to be 
reviewed by the VA physician in conjunction with the 
scheduled examination.  

For all the foregoing reasons, the Board hereby REMANDS this 
matter to the RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim of 
service connection for hypertension.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
his cardiovascular problems since 
service.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a VA examination to 
determine the nature and likely etiology 
of the claimed hypertension.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Based on 
his/her review of the case, the examiner 
should be asked to provide a medical 
opinion as to the likelihood that the 
veteran is suffering from current 
disability manifested by hypertension due 
to disease or injury that was incurred in 
or aggravated by service.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



